DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The specification is objected to because it lacks a “Brief Description of the Drawing” section, along w/ a brief description of the figure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.
Claims 1-11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Pat. 3,627,478 in view of U. S. Pat. 4,908,137.
	This U. S. Pat. 3,627,478 describes a method and system for abating the emissions of carbon dioxide from a gas (please see the abstract) by passing the carbon dioxide-containing gas through a resin bed containing (i) a weakly basic ion exchange resin (polystyrene-divinylbenzene co-polymer) that may have a primary amine group attached thereto (please also see col. 2 lns. 22-25; col. 2 lns. 47-49 and col. 4 lns. 16-22), and also (ii) a coil immersed within the resin bed through which water passes through to 
	The difference between the Applicants’ claims and this U. S. Pat. 3,627,478 is that the Applicants’ independent claims 1, 11 and 14 also call for the presence of a “flow regulator” in conjunction w/ the ion exchanger, which has a mean particle diameter that may range from 1 nm to 1,000 micrometers.  The Applicants’ dependent claim 7 identifies this “flow regulator” as possibly being silica, carbon, etc.
	U. S. Pat. 4,908,137 is also directed to the ion exchange art, and also mentions that “particulate” may be included in the (resin) media, and that this “particulate” may be silica, carbon, etc. (please see col. 9 lns. 27-47).  Further, col. 9 lns. 57-66 in this U. S. Pat. 4,908,137 also reports that the “particulate” may have a particle size ranging from about 10 to 600 microns, and may be present in an amount that may range from about 10 to about 80 percent of the solid mass.  Col. 9 lns. 27-31 reports that this “particulate” may exhibit ion exchange functionality and is capable of effecting ion separations and/or reactions.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed to have modified the process and system described in this U. S. Pat. 3,627,478 by including the “particulate” having a size ranging from about 10 to 600 microns mentioned in col. 9 lns. 27-47 and col. 9 lns. 57-66 in this U. S. Pat. 4,908,137 into the resin bed discussed in col. 4 lns. 18-22 in this U. S. Pat. 3,627,478, in the manner that meets the “flow regulator” limitations 
	Thus, the discussed portions of this U. S. Pat. 4,908,137 also reasonably seem to meet the limitations described in at least the Applicants’ dependent claims 6, 7, 8, 9 and 10.
	Further, the description set forth in col. 9 lns. 57-66 in this U. S. Pat. 4,908,137 that reports that the “particulate” may have a particle size ranging from about 10 to 600 microns also fairly suggests that the ion exchanger described in U. S. Pat. 3,627,478 may also have the same indistinct particles sizes (i. e. ranging from about 10 to about 600 microns) which are not seen to be patentably distinct from those ion exchanger particle sizes recited in at least the Applicants’ independent claims 1, 11 and 14.
The anticipated argument that the Applicants use the same materials discussed in col. 9 ln. 32-47 in U. S. Pat. 4,908,137 (i. e. the silica, activated carbon, etc. mentioned in col. 9 lns. 32-47 in this U. S. Pat. 4,908,137 and also recited in the Applicants’ dependent claim 7) as a “flow regulator” (whereas col. 9 lns. 27-31 in this U. S. Pat. 4,908,137 mentions the utility of these same materials to be effective for (i. e. “promoting”) ion exchange separations and/or reactions) is noted, however the discovery of yet another reason to use the prior art components in the same or similar claimed process or system (in addition to the reason and/or motivation already provided in the prior art reference) is generally not considered to impart patentability to the Applicants’ claims in U. S. patent practice.
	In conclusion, the Applicants’ claims 1-11, 13 and 14 reasonably seem to be obvious from the discussed portions of this U. S. Pat. 3,627,478 and also this U. S. Pat. 4,908,137.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736